—Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered October 9, 1992, convicting defendant, after a jury trial, of robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of from 12 Vi to 25 and IVi to 15 years, respectively, unanimously affirmed.
The complainant’s second identification of defendant at the police precinct was clearly confirmatory (People v Martindale, 202 AD2d 158) and therefore the People were not required to give notice to defendant of said confirmatory identification under CPL 710.30 (see, People v Duffy, 152 AD2d 704). Moreover, since the confirmatory identification was not suggestive, there was no need to call the complainant to testify at the hearing (see, People v Peterkin, 75 NY2d 985).
We have examined defendant’s remaining contentions and find them without merit. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.